Citation Nr: 1034549	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  05-33 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for claimed organic heart 
disease.  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1971 to December 
1973.  He also had service with the Army Reserve.  

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 RO rating decision.  

The Board remanded the case to the RO (via the Appeals Management 
Center (AMC), in Washington, D.C.) for additional development of 
the record in April 2009.  

The actions sought by the Board through its development request 
appear to have been substantially completed as directed, and it 
is of note that the Veteran does not contend otherwise.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 (1998); D'Aries v. 
Peake, 22 Vet. App. 97, 104-05 (2008); Dyment v. West, 13 Vet. 
App. 141 (1999).  

VA's duty to assist is met; thus, it is not prejudicial for the 
Board to proceed with appellate review.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of the issue addressed in this decision was obtained.  

2.  The Veteran is not shown to have exhibited any complaints or 
findings valvular heart disease in connection with his initial 
service examination or at any time prior entering active service.  

3.  The Veteran has presented credible lay assertions sufficient 
to establish a continuity of symptomatology consistent with 
mitral valve disease beginning in service.  

4.  The currently demonstrated residuals of the mitral valve 
replacement is shown to be due to a related disease process that 
as likely as not had its clinical onset during the Veteran's 
period of active service.  


CONCLUSIONS OF LAW

1.  The presumption of soundness at entry into service is not 
rebutted by clear and unmistakable evidence showing that the 
Veteran's mitral valve disease existed prior to service and was 
not aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1111, 1137, 
1153, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.306 (2009).  

2.  By extending the benefit of the doubt to the Veteran, his 
disability by the residuals of mitral valve replacement is due to 
disease or injury that was incurred in active service.  38 C.F.R. 
38 U.S.C.A. §§ 1101, 1110, 1111, 1137, 1153, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2009)) 
redefined VA's duty to assist a claimant in the development of a 
claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).  

In view of the Board's favorable disposition of the claim on 
appeal, the Board finds that all notification and development 
action needed to fairly adjudicate this claim has been 
accomplished.  


Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002).  

Service connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current disability, 
(2) medical or lay evidence of in-service incurrence or 
aggravation of an injury, and (3) medical evidence of a nexus 
between the claimed in-service injury and the present disability.  
Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these 
elements, a veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007).  

To establish continuity of symptomatology, a veteran is required 
to show "(1) that a condition was 'noted' during service, (2) 
evidence of postservice continuity of the same symptomatology, 
and (3) medical or lay evidence of a nexus between the present 
disability and the postservice symptomatology."  Barr, 21 Vet. 
App. at 307.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004); 38 U.S.C.A. §§ 1111, 1137 (West 2002).  

For VA purposes congenital or developmental defects are not 
diseases or injuries within the meaning of the applicable 
legislation.  See 38 C.F.R. §§ 3.303(c), 4.9; see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996). VAOPGCPREC 82-90 (July 18, 
1990) (a reissue of General Counsel opinion 01-85 (March 5, 
1985)) in essence held that a disease considered by medical 
authorities to be of familial (or hereditary) origin by its very 
nature preexists a claimant's military service, but could be 
granted service connection if manifestations of the disease in 
service constituted aggravation of the condition.  

Congenital or developmental defects, as opposed to diseases, 
could not be service-connected because they are not diseases or 
injuries under the law; however, if superimposed injury or 
disease occurred, the resultant disability might be service- 
connected.  Id.  

A preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progress of the disease.  38 C.F.R. § 3.306 (2009).  

Temporary or intermittent flare-ups of a preexisting injury or 
disease are not sufficient to be considered "aggravation in 
service" unless the underlying condition, as contrasted with 
symptoms, has worsened.  Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Importantly, aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis of 
all the evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service.  38 
C.F.R. § 3.306; see also 38 U.S.C.A. § 1153 (West 2002).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

The Veteran contends that he developed rheumatic heart disease 
before his active service, but it increased in severity during 
his active service.  

If the disorder is not note at entrance, the veteran is not 
required to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of this 
rebuttal standard attaches.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  Similarly, in Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) found that, when no preexisting 
condition is noted upon entry into service, the veteran is 
presumed to have been sound upon entry, and the burden then 
shifts to VA to rebut the presumption of soundness.  

The Federal Circuit Court held in Wagner that the correct 
standard for rebutting the presumption of soundness under 38 
U.S.C.A. § 1111 requires that VA show by clear and unmistakable 
evidence that (1) the veteran' s disability existed prior to 
service, and (2) that the preexisting disability was not 
aggravated during service.  

By "clear and unmistakable evidence" is meant that which cannot 
be misunderstood or misinterpreted; it is that which is 
undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  

Significantly, the Veteran's induction examination, dated in 
March 1971 is negative for complaints or findings of any heart 
condition.  Moreover, the remaining service treatment records are 
negative for complaints of, findings of, or treatment for any 
heart disorder.  

In consideration of the totality of the medical evidence, the 
Board finds no clear and unmistakable evidence to establish that 
the Veteran's claimed mitral valve disease existed prior to 
service or was not aggravated during service to rebut the 
presumption of soundness in this case.  

Moreover, on this record, the Board finds that the mitral valve 
disease as likely as not had its clinical onset during the 
Veteran's period of active service.  

In this regard, a private treatment record, dated in May 1974, 
indicates that the Veteran, having recently been released from 
the army, was treated for chest pain with palpations and dyspnea.  
The physician noted a history of rheumatic fever.  The Veteran 
was diagnosed with rheumatic heart disease with mitral stenosis.  

A VA cardiology examination report, dated in November 1975, 
reported a diagnosis of organic heart disease, etiology 
undetermined.  An electrocardiograph report, dated that same 
month, showed findings of sinus bradycardia, and diagnosis 
abnormal rhythm and anteroseptal myocardial infarction suggested 
by R wave regression.  

A VA treatment record, dated in February 1976, reported the 
results of an echocardiograph that revealed considerable dilation 
of the right ventricle chamber, thickening of the 
intraventricular septum and overall enlargement of the image.  
The practitioner determined that the significance of these 
findings was uncertain.  

Notably, a private treatment record, received in May 1977, shows 
a diagnosis of mitral stenosis due to rheumatic heart disease.  

Significantly, a private cardiologist's report, dated in January 
2004, reflects a history of rheumatic fever leading to mitral 
valve disease requiring mitral valve replacement, paroxysmal 
atrial fibrillation and Dressler syndrome.  The Veteran 
complained of occasional pains in the chest and indicated that he 
was prescribed medication for elevated cholesterol levels.  

On examination, the Veteran's blood pressure was noted at 126/80 
mmHg, with a heart rate of 64 beats per minute, and a heart with 
regular rate and rhythm with both sounds present and no murmurs 
appreciated.  

The private cardiologist opined that, upon review of the 
Veteran's records, it was very likely that he developed rheumatic 
fever at a young age, late in the second decade and beginning in 
the third, that eventually caused him to develop a severe disease 
of the mitral valve requiring replacement.  The cardiologist 
noted that the Veteran had a history of mitral valve stenosis and 
insufficiency, and indicated that the usual course of rheumatic 
heart disease lasts decades and eventually might lead to severe 
disease of the valve.  

The cardiologist opined that it was very possible that rheumatic 
heart fever started while the Veteran was young and in the army 
and was now causing him to have to treat the sequelae of that 
problem.  

In conjunction with the current appeal, the Veteran underwent a 
VA examination in August 2009.  He reported being discharged from 
the military with nonspecific complaints of fatigue and chest 
pains.  The examiner noted that, in 2001, he was diagnosed with 
mitral valve disease requiring replacement and developed atrial 
fibrillation, requiring multiple cardioversions.  

The Veteran currently took various medications to treat his 
cardiac disorders.  Further, he provided having two periods of 
hospitalization in August 2008 and in March 2009 for rapid atrial 
fibrillation, but denied a history of trauma to the heart, 
cardiac neoplasm, myocardial infarction, congestive heart 
disease, hypertensive heart disease, syphilitic heart disease, 
endocarditis, pericarditis, or syncope.  

Significantly, the Veteran endorsed a history of rheumatic heart 
disease and complained of constant fatigue, monthly angina, 
weekly dizziness, and dyspnea on mild exertion.  

The examination findings included those of absent jugular venous 
distention, present S1 and S2 heart sounds, regular rhythm, click 
present, and no murmur or pericardial rub.  His stress test 
results indicated an estimated 6 to 7 metabolic equivalents.  

The Veteran was diagnosed with mitral valve disease, status-post 
mitral valve replacement, and atrial fibrillation, associated 
with organic heart disease.  When asked to provide an opinion as 
to the etiology of the Veteran's heart disorder, the examiner 
concluded that the issue could not be resolved without resorting 
to speculation, as there was a possibility that the mitral valve 
disease was related to rheumatic fever that he might have 
suffered in his early life, despite there being no evidence that 
he was diagnosed with rheumatic fever or rheumatic heart disease 
in the military.  

Notably, an award of service connection may not be based on 
resort to speculation or remote possibility.  See 38 C.F.R. § 
3.102 (2009); see also Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Bostain v. 
West, 11 Vet. App. 124, 127 (1998).  

In adjudicating a claim, the Board is charged with the duty to 
assess the credibility and weight given to evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 
U.S. 1046 (1998).  

Indeed, in Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 
2001), the Federal Circuit, citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  

In evaluating the probative value of competent medical evidence, 
the Court has stated, in pertinent part that the probative value 
of medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's knowledge 
and skill in analyzing the data, and the medical conclusion that 
the physician reaches. . . .  As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the adjudicator.  Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the relative 
merits of the expert's qualifications and analytical findings, 
and the probative weight of a medical opinion may be reduced if 
the examiner fails to explain the basis for an opinion.  See 
Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 
(2001).  

In this case, the Board has considered the findings and opinion 
of the VA examiner in August 2009 that the Veteran had various 
heart pathology that might possibly be related to rheumatic fever 
that he had suffered in his early life.  This opinion is of 
limited probative value because the examiner failed to fully 
address the likely etiology of the claimed heart disorder.  
However, the VA examiner did entertain the possibility that the 
Veteran's current heart disease could be related to his service.  

The Board finds the opinion of the private physician, dated in 
January 2004, to be more probative in this case, as the physician 
is a fellow of the American Cardiology College and is board 
certified in cardiovascular medicine and based his opinion on a 
thorough examination and evaluation of the Veteran's medical 
history and records.  Specifically, the Board notes that private 
treatment records, dated in 1974, support the Veteran's 
contention that he was treated for rheumatic fever at some point 
before or during his military service.  

Moreover, in this appeal, the Board finds the Veteran's recent 
lay assertions to be credible for the purpose of identifying the 
nature of his manifestations in service and establishing a 
continuity of symptomatology beginning in service.  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  

In viewing the credible assertions of the Veteran having 
experienced a chronic manifestations of related to his heart 
disease during and continuing shortly after service, and in light 
of the private cardiologist's opinion, the Board finds that the 
evidence to be in relative equipoise in showing that the mitral 
value disease as likely as not had its clinical onset during 
service.  

Overall, when there is a proximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the doubt 
to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

To deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996) (citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990)).  

Accordingly, by extending the benefit of the doubt to the 
Veteran, service connection for mitral valve disease is 
warranted.  


ORDER

Service connection for mitral valve disease with replacement is 
granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


